DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 878, 213.   Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously expressly found an implied in the instant application. 
 Claim 1 of the instant application recite the following limitations: A method for recognizing a radially-distributed two-dimensional code, comprising: selecting, from pixels of the radially-distributed two-dimensional code, a pixel comprised in a code element in an encoding region of the radially-distributed two-dimensional code; determining a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region; and recognizing the radially-
Whereas claim of the US Patent No. 10, 878, 213 the applicant  claims   A method for recognizing a circular two-dimensional code, comprising:  selecting, from pixels of the circular two-dimensional code, a pixel comprised in a code element in an encoding region, the circular two-dimensional code comprising an image region and the encoding region, and the image region and the encoding region having no overlap;  determining a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region;  and recognizing the circular two-dimensional code according to the value of the code element in the encoding region. 
	The instant claims obviously encompass the claimed invention of the patented application and differs only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 1-20 of the instant application in light of the specification, the Examiner finds that claims 1-20 merely recite an obvious variant of the invention already patented in claims 1-20 of US Patent No. 10, 878, 213.
The correspondence of claims is as follows:
Claims 1 and 5 of the instant application corresponds to claim 1 of the 213 Patent.
Claim 2 of the instant application corresponds to claim 1 of the 213 Patent.
Claim 3 of the instant application corresponds to claim 1 of the 213 Patent.
Claim 4   of the instant application corresponds to claim 1 of the 213 Patent.
Claim 6   of the instant application corresponds to claim 2 of the 213 Patent.
Claim 7   of the instant application corresponds to claim 4 of the 213 Patent.
Claim 8 and 12 of the instant application corresponds to claim 10 of the 213 patent.

Claim 10 of the instant application corresponds to claim 10 of the 213 patent
Claim 11 the instant application corresponds to claim 10 of the 213 patent.
Claim 13 the instant application corresponds to claim 11 of the 213 patent.
Claim 14 of the instant application corresponds to claim 11 of the 213 patent.
Claims 15 and 19 of the instant application corresponds to claim 15 of the 213 patent.
Claim 16 of the instant application corresponds to claim 11 of the 213 patent.
Claim 17 of the instant application corresponds to claim 15 of the 213 patent.
Claim 18 of the instant application corresponds to claim 15 of the 213 patent.
Claim 20 of the instant application corresponds to claim 17 of the 213 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 8-11 are rejected under 35 U.S.C. 102a1/a2 as being  anticipated by Bian US Publication No. 2004/0056182.
Re Claim 1, Bian discloses a method for recognizing a radially-distributed two-dimensional code (P7, profile image in a circular pattern), comprising:  selecting, from pixels of the radially-distributed two-dimensional code (Circular pattern), a pixel  (pixel zero,  the gray scale value in pixel zero may be subtracted from the gray scale value in pixel eighty-seven)  comprised in a code element in an encoding region of the radially-distributed two-dimensional code (Circular pattern); determining a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region (P42,  After the entire sequence, the pair of semi-circular portions that gave the best match by zero sum, or lowest value, for example, would be designated as identifying the true orientation of the barcode bars and spaces ); and  recognizing the radially-distributed two-dimensional code according to the value of the code element in the encoding region (P43-45  The orientation of the barcode data in that grid is validated, step 206 and then the grids are combined to determine the entire barcode area step 208, after which the barcode area is decoded in step 210). 
Re Claim 2, Bian discloses the method according to claim 1, wherein the selecting, from pixels of the radially-distributed two-dimensional code, a pixel comprised in a code element in an encoding region of the radially- distributed two-dimensional code comprises: dividing the encoding region (profile)  according to pre-recorded position information  (obtained profile of the image in a circular pattern)  , to obtain an region occupied by each code element in the encoding region, the position information 
Re Claim  3, Bian discloses the method according to claim 1, wherein the selecting, from pixels of the radially-distributed two-dimensional code, a pixel comprised in a code element in an encoding region of the radially- distributed two-dimensional code comprises: determining a pixel comprised in each code element by querying a pre-established mapping relationship according to an identifier of each code element in the encoding region, the mapping relationship being a mapping relationship between the identifier of each code element and the pixel comprised in each code element in the radially-distributed two-dimensional code (P42, P44) .  
Re Claim 4, Bian discloses the method according to claim 1, wherein one code element in the encoding region comprises at least two pixels (P42).  
Re Claim 8, Bian discloses an apparatus for recognizing a radially-distributed two-dimensional code, comprising: a processor and a memory, the memory storing computer readable instructions, and the computer readable instructions being executed by the processor to perform operations comprising: selecting, from pixels of the radially-distributed two-dimensional code (P7 profile of the image in a circular pattern), a pixel (P42 pixel zero,  the gray scale value in pixel zero may be subtracted from the gray scale value in pixel eighty-seven) comprised in a code element in an encoding region of the radially-distributed two-dimensional code; 

Re Claim 9, Bian discloses the apparatus according to claim 8, wherein the selecting, from pixels of the radially- distributed two-dimensional code, a pixel comprised in a code element in an encoding region of the radially-distributed two-dimensional code comprises: dividing the encoding region according to pre-recorded position information, to obtain an region occupied by each code element in the encoding region, the position information being used for indicating a position of each code element in the encoding region; and selecting, from the pixels of the radially-distributed two-dimensional code, pixels falling into the region occupied by each code element, as pixels comprised in each code element (P9) .  
Re Claim 10, Bian discloses the apparatus according to claim 8, wherein the selecting, from pixels of the radially- distributed two-dimensional code, a pixel comprised in a code element in an encoding region of the radially-distributed two-dimensional code comprises: determining a pixel comprised in each code element by querying a pre-established mapping 39relationship according to an identifier of each code 
Re Claim 11, Bian discloses the apparatus according to claim 8, wherein one code element in the encoding region comprises at least two pixels (P42).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bian US Publication No. 2004/0086182 in view of Hosokane US Publication No. 2016/0275443, cited by applicant.
Re Claim 15, Bian discloses a terminal, comprising: a processor, configured to: select, from pixels of a radially-distributed two-dimensional code (Circular pattern) , a pixel comprised in a code element in an encoding region of the radially-distributed two-dimensional code  (P42, pixel zero,  the gray scale value in pixel zero may be subtracted from the gray scale value in pixel eighty-seven)    ; determine a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region( P42, After the entire sequence, the pair of semi-circular 
Bian fails to disclose a display device, configured to display an identification result of the radially-distributed two- dimensional code.
However Hosokane discloses a display device (75; fig. 17), configured to display an identification result of the radially-distributed two- dimensional code (P180, P150).
	Given the teachings of Hosokane it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bian with a display device, configured to display an identification result of the radially-distributed two- dimensional code.
	As suggested by Hosokane doing so would allow the transmission of the data to a third party display or the like so that the generated two-dimensional code is displayed without being printed (P150).
Re Claim 16, Bian and Hosokane discloses the terminal according to claim 15,and Bian discloses  wherein the processor is further configured to: divide the encoding region according to pre-recorded position information, to obtain an region occupied by each code element in the encoding region, the position information being used for indicating a position of each code element in the encoding region; and select, 
Re Claim 17, Bian and Hosokane discloses the terminal according to claim 15, and Bian discloses wherein the processor is further configured to determine a pixel comprised in each code element by querying a pre-established mapping relationship according to an identifier of each code element in the encoding region, the mapping relationship being a mapping relationship between the identifier of each code element and the pixel comprised in each code element in the radially-distributed two-dimensional code (P42-43).  
Re Claim 18, Bian and Hosokane discloses the terminal according to claim 15 and Bian discloses wherein one code element in the encoding region comprises at least two pixels P42).  


Allowable Subject Matter
Claims 5-7, 12-14 and 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in Regards to claim 5:  The prior art of record fails to disclose wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed 38two-dimensional code.  
The following is a statement of reasons for the indication of allowable subject matter in Regards to claim 12:  The prior art of record fails to disclose wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code.  
The following is a statement of reasons for the indication of allowable subject matter in Regards to claim 19:  The prior art of record fails to disclose wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code.  

Conclusion
The following reference is cited but not relied upon
Walsley et al. discloses a generic data package template is described that allows data to be encoded and printed in any arbitrary shape using an arbitrary encoding scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887